IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



 


WR-57,299-01


EX PARTE QUINTON PHILLIPPE JONES





APPLICATION FOR WRIT OF HABEAS CORPUS FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



Per Curiam

ORDER



	This is an application for writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071.
	Applicant was convicted of capital murder and sentenced to death on September
20, 2000.  This Court affirmed the conviction and sentence in Jones v. State, 119 S.W.3D
766 (Tex.Crim.App. 2001).  On November 10, 2004, we ordered the convicting court to
consider this initial application under the provisions of Article 11.071, § 4A..


	JONES   -2-

	Applicant has raised eight claims, two addressing the admission of evidence, four
addressing the timeliness of the appointment of counsel, one addressing newly discovered
impeachment evidence, and one addressing the effects of serotonin levels on behavior. 
The convicting court has entered findings of fact and conclusions of law and found
applicant is not entitled to relief.  The findings of fact and conclusions of law of the
convicting court are supported by the record.  Based on the findings of the convicting
court and our own review, the application for writ of habeas corpus is denied.
	IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2005.
Do Not Publish